Citation Nr: 1144181	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-13 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cardiac disease, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Richard E. Geyer, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2007, a statement of the case was issued in April 2008, and a substantive appeal was received in September 2008.  The Veteran testified at a Board hearing in July 2011; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 2002 decision, the RO denied entitlement to service connection for heart disease; the Veteran perfected an appeal.

2.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of entitlement to service connection for cardiac disease, and in a March 23, 2006 decision, the Board dismissed entitlement to service connection for cardiac disease.

3.  Additional evidence received since the RO's July 2002 decision, which denied entitlement to service connection for cardiac disease, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

4.  Resolving all doubt in the Veteran's favor, coronary artery disease, status-post coronary artery bypass graft and mitral valve repair, is related to his active service.  

CONCLUSIONS OF LAW

1.  The July 2002 RO decision which denied entitlement to service connection for heart disease is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's July 2002 decision, and the claim of service connection for cardiac disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a grant of service connection for coronary artery disease, status-post coronary artery bypass graft and mitral valve repair are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking to reopen a previously denied service connection claim for cardiac disease.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening and granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


New & Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In December 2001, the Veteran filed a claim of service connection for heart disease.  The evidence of record consisted of service treatment records, service personnel records, post-service private medical records, a private medical opinion from Howard Sachs, M.D., a February 2006 lay statement from a book editor, E.O., and a July 2004 VA examination report.  

An examination performed for induction purposes in December 1942 reflects that his cardiovascular system was clinically evaluated as normal.  

A January 1943 progress note reflects that with regard to the heart, there was regular rhythm and no murmurs heard.

A March 1943 chest x-ray examination was normal.  A March 1943 hospital admission record reflects that with regard to the heart there was no enlargement, no murmurs, and rhythm was normal.  

In May 1943, the Veteran was hospitalized for convalescence from pneumonia.  A July 1943 chest x-ray examination was normal.  A September 1943 hospital record reflects that with regard to the heart, it was of normal size and no murmurs.  

There are two copies of the March 1946 separation examination; however, the portion pertaining to the cardiovascular system has been ripped and is not readable.  

Private treatment records from The Cleveland Clinic Foundation dated in March 1999 reflect that the Veteran had a diagnosis of mitral valve prolapse and mitral regurgitation.

Correspondence dated in September 2002 from Dr. Sachs reflects that the Veteran consulted him to inquire about some radiation exposure he had received in the 1940's.  He explained that he was an x-ray technologist in service for four years during the 1940's.  He reported that during that time period he performed thousands of x-ray examinations on U.S. service personnel to analyze for injuries or illness.  He said during this period of time, there was no radiation shielding available or offered to x-ray technologists like himself to protect them from the radiation exposure during the examinations.  The x-ray tubes at that time were also relatively crude in comparison with today's technology.  These x-ray tubes produced relatively high amounts of radiation in their local areas.  The Veteran reported that in thousands of examinations he was standing within inches or a few feet of the x-ray beam to do his work and consulting with patients.  The Veteran asked Dr. Sachs to estimate the amount of radiation exposure he received.  Dr. Sachs could only give him an estimate.  Dr. Sachs told the Veteran that a modern x-ray fluoroscopic unit generally will produce about 1 Rad of exposure per minute in the immediate vicinity of the x-ray beam.  Exposures nearly 60 years ago were undoubtedly higher.  If indeed he was standing close to x-ray beam for four years examining thousands of patients, Dr. Sachs would not be surprised if he received hundreds, if not thousands, of Rads of radiation exposure to his body.  A therapeutic course of radiation therapy today might expose the patient to thousands of Rads of radiation.  Dr. Sachs would not be shocked if the Veteran's exposure were in that range of thousands of Rads.  

The Veteran asked Dr. Sachs to give an expert opinion as to whether such radiation exposure might produce effects in or about the heart.  Dr. Sachs told him that there is medical data that shows such therapeutic levels of radiation exposure may detrimentally affect the tissues of the heart.  There is data which shows such radiation exposure causes damage to the coronary arteries, heart valves, and actual substance of the heart muscle.  The Veteran said he has been treated for coronary artery and cardiac valvular disease.  He asked for an expert opinion as to whether or not radiation exposure he received in the 1940's could have produced such problems and Dr. Sachs told him it was possible.  

In January 2004, the Veteran testified at a Board hearing.  He testified that he was exposed to radiation when he performed x-rays on service members and when he was x-rayed while hospitalized in service.  He testified to his belief that his radiation exposure caused his cardiac disease.  The Veteran also testified that when he was drafted, he underwent a medical examination and a heart murmur was detected.  

A July 2004 VA examination report reflects the Veteran's history of a mitral valve prolapsed was treated with an annuloplasty in 1999.  The examiner diagnosed status post coronary artery bypass grafting and mitral valve surgery.  The examiner stated that the relation of his heart condition to radiation exposure many decades ago is speculative.  

A February 2006 statement from E.O., reflects that he edited a book, Radiation from Medical Procedures in the Pathogenesis of Cancer and Ischemic Heart Disease and co-authored the book, X-Rays: Health Effects from Common Exams.  E.O. stated that it has been shown that medical x-rays, at dose-levels used in common diagnostic procedures, can cause cancer and coronary artery disease.  E.O. stated that the Veteran accumulated a significant dose of radiation to his heart, during his eighteen months of radiation exposure in service, where conditions offered him no protection from the x-rays he had to administer.  In those days, even the doses directed at the patients were very much higher than the doses administered today for the same procedures.  Without any protection, the nearby techs accumulated very significant x-ray doses.  Thus, it follows that exposure to medical x-rays during the Veteran's service contributed to his coronary artery disease.  E.O. submitted an article which he authored.

The basis of the July 2002 RO denial was that cardiac disease was not shown in service, and the earliest evidence of cardiac disease was in 1999.  The Veteran perfected a timely appeal to the Board.  The issue of entitlement to service connection for cardiac disease was remanded by the Board in June 2004.  In March 2006, the Veteran withdrew his appeal.  In a March 2006 decision, the Board dismissed the issue of entitlement to service connection for cardiac disease.  Thus, the RO's July 2002 decision is final.  38 U.S.C.A. § 7105.  

In March 2006, the Veteran filed a claim to reopen.  In a July 2007 rating decision, the RO addressed the claim on the merits, and denied entitlement to service connection for cardiac disease.  The following appeal ensued.  

In support of his claim to reopen, the Veteran submitted correspondence dated in November 2006 from Dr. Sachs.  The Veteran had asked for his opinion as to whether or not his coronary artery disease may be related to exposure to x-ray radiation.  The Veteran reported he had worked for years in the armed forces doing radiology technology work and was exposed to diagnostic level x-rays.  Dr. Sachs told the Veteran that he was not an expert in this area and that he does not study the epidemiology of it.  Dr. Sachs stated that he works a lot with x-ray radiation.  Dr. Sachs stated that he thinks it is possible to have a link between x-ray exposure and vascular disease.  Dr. Sachs stated that this is a very complex subject and asking him to determine if his heart disease was truly connected to the work he did many years ago would be purely speculative.  

In April 2007, the Department of the Army, US Army Center for Health Promotion and Preventative Medicine, Veteran Radiation Exposure Investigations Program, provided an occupational radiation dose estimate for the Veteran.  Based on the Veteran's claim of developing coronary artery disease while working as an x-ray technician, the focus of investigational efforts on the potential exposure to ionizing radiation during the Veteran's service was for the period January 1943 to March 1946.  During the time that the Veteran was serving in the Army, military x-ray technicians were occupationally exposed to ionizing radiation and were classified as Occupational Radiation Workers.  They were subject to Army regulations, policies and procedures concerning radiation exposure and radiation requirements in accordance with the Army Medical Department's long-standing, strict standard safety practices.  The Annual Maximum Permissible Dose regulated in 1943-1946 was 30 rem.  Research yielded that a very low percentage of all military x-ray technicians exceeded an annual dose of 15 rem.  Although 30 rem per year is likely an over-estimate of the Veteran's exposure, we are assigning a dose estimate for his 3 year tour as an x-ray technician of 90 rem.  This exposure falls within applicable standards for safe occupational exposures in place at the time of his service.

In June 2007, the VA Chief Public Health and Environmental Hazards Officer opinion referenced the April 2007 dose estimate and explained that the Interactive Radioepidemiological Program (IREP) of the National Institute of Occupational Safety and Health (NIOSH) does not address coronary artery disease.  The probability of causing harm in most healthy individuals at doses of less than 10 rem as a result of deterministric effects is close to zero.  It was opined that it is unlikely that his coronary artery disease can be attributed to occupational exposure to ionizing radiation in service.

In August 2007, the Veteran submitted several opinions in support of his claim to reopen.  

Correspondence dated in December 2004 from Joseph A. Vassallo, M.D., F.A.C.C., reflects that the Veteran has been a cardiac patient for a number of years and he previously underwent a previous bypass surgery and mitral valve surgery.  Dr. Vassallo stated that there was a long history of radiation exposure working as a radiology technician for a number of years.  He apparently has been exposed to radiation since the 1940's.  He is concerned about the fact that radiation exposure may have played a role in his heart disease.  There is presently data which shows that such radiation exposure may in fact cause problems to the coronary arteries, heart valves, and heart muscle.  Based on the data, it certainly is very probable that his radiation exposure has contributed to the heart disease that he has had in the past.

Correspondence dated in April 2005 from Philip Friedman, M.D., reflects that the Veteran had requested that his medical history be furnished as he was the Veteran's family physician from 1970 to 1990.  Dr. Friedman stated that the Veteran was treated for allergies, asthma, mitral valve disease, and arthritis.  Regarding his heart murmur, his history indicates discovery in 1944 in the military.  Dr. Friedman referred him to Dr. Abrawal, a radiologist, who diagnosed mitral valve prolapsed.  

Correspondence dated in March 2006 from D. Scott Cohen, M.D., reflects that the Veteran has been exposed to significant amounts of ionizing radiation, particularly during his work as an x-ray technician in the Army.  Fortunately, there has been no evidence for the development of any subsequent pulmonary malignancy, although the Veteran does have significant coronary artery disease which has been linked in some studies to previous ionizing radiation exposure.

In May 2010, the Department of the Army, US Army Medical Command, Propenency Office for Preventative Medicine-San Antonio proffered an opinion.  The examiner stated that the extraordinary circumstances under which the Veteran performed medical x-ray duties, in the field, during mass casualty support of the U.S. Army's heroic fight in the Battle of the Bulge, as well as, the minimal operator exposure safeguards associated with the design of early 20th Century x-ray equipment, resulted in a calculated radiation dose of 90 REM assigned by the U.S. Army Center for Health Promotion and Preventive Medicine for the radiation dose received by the Veteran while in performance of his wartime duties.  Since 1957, federal regulatory bodies have recognized 5.0 Rem, whole body, as the safe annual radiation dose limit for occupational exposed individuals.  Based on the Veteran's dose and the ever increasing body of evidence suggesting an association between excessive exposure to ionizing radiation and cardiovascular disease, it can be considered at least as likely as not that the Veteran's ionizing radiation exposure increased his risk for coronary heart disease.  

In September 2010, James Cook, M.D., a health physician in radiation safety stated that he had reviewed a fax from the Veteran and stated that ischemic heart disease or coronary artery disease are multi-factorial diseases where many causes may initiate, promote, or potentiate the disease.  It is difficult to find a single cause, without which there may have been no disease.  Dr. Cook did not feel comfortable describing the Veteran's radiation exposure during World War II as the cause or a major causes of his coronary artery disease, at the same time, he would not feel comfortable describing it as a minor cause or not a cause.  It is more likely that his radiation exposure contributed to the development of this disease, perhaps by radiation-induced mutations in smooth muscle cells of the coronary arteries, and was potentiated by other well-known causes of atherosclerotic disease.  

In January 2011 correspondence from Dr. Vassallo stated that the Veteran underwent mitral valve surgery and bypass surgery in December 1999 and that it was his opinion that the valvular disease that required an operation is related to the valvular disease first noted in December 1944 when he was in service.

In December 2011 correspondence from Susan Bennett, M.D., reflects that she was asked if the heart murmur heard in 1944 might be related to mitral valve prolapsed.  Dr. Bennett stated that she thought that it was as likely as not that there was an association.

As detailed, since the July 2002 RO decision, a dose estimate has been provided regarding the Veteran's exposure to ionizing radiation, and there have been multiple opinions rendered, negative and positive, with regard to an etiological relationship between his cardiac disease and radiation exposure.  There are also positive etiological opinions relating his cardiac disease directly to service.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the merits of the claim, specifically supporting evidence in support of etiology.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for cardiac disease is reopened.  38 U.S.C.A. § 5108.  

The Veteran has submitted multiple private medical opinions in support of his claim of a relationship between radiation exposure and cardiac disease which are detailed hereinabove.  See September 2002, November 2006 correspondence from Dr. Sachs; see December 2004, January 2011 correspondence from Dr. Vassallo; see September 2010 correspondence from Dr. Cook.  Moreover, in May 2010 a positive etiological opinion was proffered by the Department of the Army, US Army Medical Command, Propenency Office for Preventative Medicine-San Antonio.  Specifically, the May 2010 examiner opined that based on the Veteran's dose and the ever increasing body of evidence suggesting an association between excessive exposure to ionizing radiation and cardiovascular disease, it can be considered at least as likely as not that the Veteran's ionizing radiation exposure increased his risk for coronary heart disease.  Mindful of the negative evidence of record, the Board finds that the evidence for and against a grant of service connection for cardiovascular disease is in equipoise.  Resolving all doubt in the Veteran's favor, service connection for coronary artery disease, status-post coronary artery bypass graft and mitral valve repair is granted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for cardiac disease is reopened, and service connection for coronary artery disease, status-post coronary artery bypass graft and mitral valve repair is allowed.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


